Title: To George Washington from Major General John Sullivan, 1 May 1778
From: Sullivan, John
To: Washington, George


                    
                        My Dear
                        General Providence May 1st 1778
                    
                    I Should have Long Since wrote your Excellencey was there any thing in this Quarter worth Ingaging your attention. I found upon my Journey Home that there was not the Least probability of the Enemys attempting to Rescue Genl Burgoine & Army: I therefore went to New Hampshire where I tarried about twelve Days upon my Arrival here I found no Troops worth mentioning & by the Inclosed Return your Excy will See we are Little Better now. Connecticut has not Sent us a Man Massa. but fifty New Hampshire owing to my pushing the matter have theirs principally on the Road.
                    The Three Last mentioned Regiments will Leave me tomorrow their time Expires this night when your Excy has viewed the Return you will be Surprized at the Indolence of the Enemy They are three Thousand Six hundred Strong of British & Hessians beside a Small Regt of Green-coats made up of Deserters & Refugees from us This Regiment Consists of 127 & is Commanded by one Whitman They have Draughted  none from Rhode Island this year Except fifty four to Join the Light Infantry of their Grand Army Those Sailed with Lord Howe—The Enemy are Busy in Fortifying the Island & are much afraid that we are about to attack them I wish the Deception may Continue—Capt. Whipple in the Providence Frigate passed their Shipping with a Strong Gale of Wind the night of the 30th ult. under a Severe Fire which he warmly Returned & got Safe to Sea—we have nothing new in this Quarter Save that General Pigot Politely Requested me to Disperse his hand Bills among the people which I Refused & Deliverd them over to the assembly—I Since hear that while I was viewing the Sea Coast below the Enemy the populace Rose & Burnt them under the Gallows—when any thing worth your Excys Notice Occurs Shall give you the Earliest intelligence Interim I have the Honor to be Dear General with the highest Sentiments of Gratitude & Esteem yr Excys most obedt Servt
                    
                        Jno. Sullivan
                    
                